AMERICAN ELECTRIC POWER SYSTEM INCENTIVE COMPENSATION DEFERRAL PLAN (As Amended and Restated Effective January 1, 2008) ARTICLE I PURPOSE AND EFFECTIVE DATE 1.1The American Electric Power System Incentive Compensation Deferral Plan (the “Plan”) was established by American Electric Power Service Corporation and such subsidiaries and affiliates designated by the Company for participation in the Plan (“AEP”) to allow Eligible Employees to elect to defer receipt of all or a portion of their Incentive Compensation until after their termination of employment. 1.2The Plan was most recently amended and restated effective January 1, 2005 pursuant to a document that was signed on December 28, 2006.The Plan is now amended and restated again, effective January 1, 2008.Except as otherwise specifically provided herein, the effective date of the Plan, as amended and restated by this document, is January 1, 2008. This amended and restated Plan continues to apply to all deferrals of compensation made under the Plan, unless specifically provided otherwise herein. ARTICLE II DEFINITIONS 2.1“Account” means the separate memo account established and maintained by the Company or the recordkeeper employed by the Company to record Participant deferrals of Incentive Compensation and to record any related Investment Income on the Fund or Funds selected by the Participant or Former Participant. The portion of the Account attributable to Incentive Compensation earned and vested prior to January 1, 2005 (excluding, for this purpose Incentive Compensation attributable to 2004 that was subject to discretionary adjustment and first available for payment subsequent to December 31, 2004) shall be referred to as the Participant’s “Legacy Account Balance.” The portion of the Account attributable to Incentive Compensation other than that described in the immediately preceding sentence shall be referred to as the Participant’s “Active Account
